[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved. All jurisdictional requirements for its maintenance have been met.
The parties intermarried in Shelton, Connecticut on September 30, 1978. There were two children issue of the marriage: Tricia, born September 30, 1991 and Patrick, born April 8, 1987.
The marriage has broken down irretrievably. It is dissolved.
Custody of the two children is awarded to the defendant. The plaintiff shall have reasonable and flexible rights of visitation with the children on 1 days notice to the defendant. The plaintiff wants to have over night visitation but that is denied at this time because the children do not want over night visitation with the plaintiff. The court will review this matter in 6 months if the parties, either of them so desire.
The children get Social Security benefits through the plaintiff in the amount of $83.54 a week. This shall continue as support for the children. He is also ordered to pay support for the CT Page 8303 children in the amount of $1 a year to protect their interests in the future.
The defendant receives assistance through the State and from Social Security in the amount of $146.74 a week. This shall continue. The plaintiff is ordered to pay her alimony in the amount of $1 a year to protect the interests of the State of Connecticut in the future should any circumstances change concerning the parties.
The court is advised that health insurance for the children and the parties is covered by the State of Connecticut at this time.
The parties own a house at 42 Hull Street in Shelton. There is some equity in the property at this time. The payments on the mortgage on the property held by Shelton Savings Bank are not current but are behind by 5 or 6 months. The defendant has discussed this with the Bank and apparently the Bank considers the situation to be okay as long as the defendant continues to make some payments.